Citation Nr: 0504806	
Decision Date: 02/22/05    Archive Date: 03/04/05

DOCKET NO.  03-25 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral hip 
disorder.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for the residuals of an 
ulcer.

4.  Entitlement to service connection for the residuals of a 
status/post hemigastrectomy.

5.  Entitlement to service connection for the residuals of a 
status/post abdominal herniorrhaphy.

6.  Entitlement to service connection for gastroesophageal 
reflux disease.

7.  Entitlement to service connection for hypertension.




REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from May 1953 to May 1955.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

As an initial procedural matter, the Board notes that 
attempts to locate the veteran's service medical records have 
been unsuccessful.  Apparently, his records were destroyed in 
the fire at the National Personnel Records Center (NPRC) in 
1973.  The only service medical record currently associated 
with the claims file is a Dispensary note indicating that the 
veteran was on a profile for arthritis and was fit to return 
to duty.  Evidence contained in the claims file confirms that 
neither service medical records nor Surgeon General Orders 
(SGO's) have been located for this veteran.

In this case, while the claims file contains fairly recent 
medical treatment for the claims on appeal, the veteran 
submitted the names of several private physicians and 
indicated that he received medical care from 1955 to the 
present time.  While some of the more recent evidence 
identified by the veteran has been associated with the claims 
file, it does not appear that an attempt was made to obtain 
the older medical evidence, nor does it appear that a 
determination was made as to whether the older evidence is 
still available.  Accordingly, the Board finds that an 
attempt should be made to associate the private medical 
records identified by the veteran with the claims file.

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  Inform the veteran that his 
assistance is needed in obtaining private 
treatment records.  Ask him for the 
complete names and addresses of the 
private physicians identified in his 
correspondence dated in November 2002, to 
include Drs. David Azar, M.D. Moody, and 
J.L. Crook.  

2.  Further, the veteran identified Dr. 
J.D. Williams as providing care from 
1970-1990.  Only records dated from 1979 
to 1986 from Dr. Williams are associated 
with the claims file.  An attempt should 
be made to obtain records from 1970-1979 
and from 1986-1990.

3.  Obtain outpatient treatment records 
related to the claims on appeal from the 
VA Medical Center (VAMC) in Birmingham, 
Alabama, for the period from December 
2000 to the present.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

